DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 12/7/2020 have been entered.  In the amendment, claims 16, 19-24, and 27-30 have been amended.  Claims 18 and 26 have been cancelled.  New claims 31-42 have been added. 
The rejections of claims 18 and 26 under 35 U.S.C. 112(b) have been rendered moot by the cancellation of those claims. 
The rejection of claim 29 under 35 U.S.C> 112(b) has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 11-17, filed 12/7/2020, with respect to the rejections of claims 16, 17, 19-25, and 27-30 under 35 U.S.C. §§ 102(a)(1)  and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 16, 17, 19-25, and 27-30 under 35 U.S.C. §§ 102(a)(1)  and 103 have been withdrawn. 

Allowable Subject Matter
Claims 16, 17, 19-25, and 27-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 16 recites a distance measuring device for determining a distance to a target, the device comprising: a radiation source for generating a transmission radiation; a transmission path for emitting at least one part of the transmission radiation to the target; a reception path comprising a receiver configured for detecting a reception signal based on at least one part of the transmission radiation returning from the target; and a computing unit configured for deriving the distance to the target on the basis of the reception signal, wherein: the receiver for detecting the reception signal comprises an optoelectronic sensor based on a SPAD array, wherein the SPAD array comprises a multiplicity of microcells each configured for an avalanche mechanism, and the microcells are connected in parallel to one or more output signals, the computing unit is configured to derive a signature parameter on the basis of the reception signal, wherein information regarding a signature of the signal profile of the reception signal is associated with the signature parameter, the reception path has a light mixer, configured to distribute returning parts of the transmission radiation uniformly to all microcells of the SPAD array, distance correction information is stored on the computing unit, the distance correction information corresponding to distance offsets which occur when deriving the distance and being dependent on the signal profile of the reception signal, and based on the derived signature parameter and the distance correction information, the computing unit takes account of a distance offset when deriving the distance. 
Independent claim 31 recites a distance measuring device for determining a distance to a target, the device comprising: a radiation source for generating a 
The claimed limitations 
as recited in combination in independent claim 16, in particular 
wherein the SPAD array comprises a multiplicity of microcells each configured for an avalanche mechanism, and the microcells are connected in parallel to one or more output signals 
and
 the reception path has a light mixer, configured to distribute returning parts of the transmission radiation uniformly to all microcells of the SPAD array
and 
as recited in combination in independent claim 31, in particular 
a first set of individually readable partial regions (L) of the SPAD array is defined, wherein the partial regions of the first set of partial regions are configured in each case in such a way that they are operated in a linear detection mode below the breakdown voltage 
and 
a second set of individually readable partial regions (S) of the SPAD array is defined, and the partial regions of the second set of partial regions are configured in each case in such a way that they are operated in an overbreak mode above the breakdown voltage 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Williams et al. (US 2015/0338270) , teaches 
a distance measuring device for determining a distance to a target, the device comprising: a radiation source for generating a transmission radiation; a transmission path for emitting at least one part of the transmission radiation to the target; a reception path comprising a receiver configured for detecting a reception signal based on at least one part of the transmission radiation returning from the target); and a computing unit configured for deriving the distance to the target on the basis of the reception signal, wherein: the receiver for detecting the reception signal comprises an optoelectronic sensor based on an array of single photon avalanche photodiodes ("SPAD array"), the computing unit is configured to derive a signature parameter on the basis of the reception signal, wherein information regarding a signature of the signal profile of the reception signal is associated with the signature parameter, distance correction information is stored on the computing unit, the distance correction information corresponding to distance offsets which occur when deriving the distance and being dependent on the signal profile of the reception signal, and based on the derived signature parameter and the distance correction information, the computing unit takes account of a distance offset when deriving the distance 
and 
a distance measuring device comprising: a radiation source for generating a transmission radiation; a transmission path for emitting at least one part of the transmission radiation to the target; a reception path comprising a receiver configured for detecting a reception signal based on at least one part of the transmission radiation returning from the target, referred to as reception radiation below; and a computing unit configured for deriving the distance to the target based on the reception signal, wherein: the receiver for detecting the reception signal comprises an optoelectronic sensor based on an array of single photon avalanche photodiodes ("SPAD array"), the computing unit is configured to derive an amplitude of the reception signal, distance correction information is stored on the computing unit, the distance correction information corresponding to distance offsets which occur when deriving the distance and being dependent on the signal profile of the reception signal, and based on the derived signature parameter and the distance correction information, the computing unit takes account of a distance offset when deriving the distance). 
Another prior art reference, Terakawa et al. (US 7,346,245), teaches an imaging device including a laser source, a fiber optic bundle for guiding outgoing light and incoming reflected light, a grating light valve (GLV), and an image pickup. 
Another prior art reference, Niclass et al (US 2006/0202129), teaches an optoelectronic sensor for measuring a distance of an object in accordance with a time of flight principle, the sensor comprising a light transmitter for transmitting a light signal, a light receiver for receiving the light signal after reflection or remission by the object, the light receiver having a first plurality of pixel elements each configured as an avalanche photo diode element biased with a bias voltage greater than a breakthrough voltage and thus operated in a Geiger mode in order to trigger an avalanche event upon light reception and a distance measuring unit having a second plurality of time of flight measuring units connected to pixel elements for determining a time of flight between transmission and reception of a light signal, the second plurality being less than the first plurality, characterized in that the sensor further comprises switching means for connecting only a selected portion of the pixel elements to time of flight measuring units in a one-to-one fashion, so that only some of the pixel elements are used for time of flight measurement, and a pixel selection unit for determining pixel elements to be connected by the switching means based on an intensity measurement, thus excluding pixel elements actually only contributing ambient light or dark count events from the distance measurement. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 16, in particular 
wherein the SPAD array comprises a multiplicity of microcells each configured for an avalanche mechanism, and the microcells are connected in parallel to one or more output signals 
and
 the reception path has a light mixer, configured to distribute returning parts of the transmission radiation uniformly to all microcells of the SPAD array
and 
as recited in combination in independent claim 31, in particular 
a first set of individually readable partial regions (L) of the SPAD array is defined, wherein the partial regions of the first set of partial regions are configured in each case in such a way that they are operated in a linear detection mode below the breakdown voltage 
and 
a second set of individually readable partial regions (S) of the SPAD array is defined, and the partial regions of the second set of partial regions are configured in each case in such a way that they are operated in an overbreak mode above the breakdown voltage. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645